By the Court.
In December, a. d. 1851, the County Commissioners of Morrow County made an order establishing a road forty feet wide, “ commencing at the southwest corner of the southeast quarter of section twelve (12), township seventeen (17), range twenty (20); thence north l-|-° east to the northwest corner of the northeast quarter of section thirty-six (36), township eighteen (18), range twenty (20), where it intersects a road leading from the Tiffin to the Delaware road; distance three miles and six rods.”
At the time of making such order, and for a long time prior thereto, there had been a private lane or way meandering along and near the center of said section twelve (12) for the sole use and convenience of the then owner of the southwest quarter of said section, whose dwelling-house stood near the center of said quarter, on said lane, which began in a county road on the south line of said section, running thence north through, or near, the center of said section, and intersecting a county road running east and west through the north half of said section near its center, and another county road running east and west on the north line of said section, which said lane or passage way was not more than twenty feet in width.
So much of the road as was north of the north end of the lane was duly opened. Travellers used the lane but no change was made in it, or in its fences, until in April, 1859, when, by request of the land owners in said section, the county surveyor surveyed a line through the middle of the section and they placed their fences on each side of said line and fifteen feet from it. J. G. owned one of these fences. It stood within the forty feet designated for the road of A. d. 1851. In 1881 the supervisor of the district notified him to remove it from the road, and on his refusal to comply, moved it off the said forty feet, doing as little damage as practicable. J. G. sued for damages because of this.
.Held: 1. The part of said road along the lane did not, under these facts “remain unopened for public use for the *305space of seven years.” (Sec. 29., S. & C., p. 1296; Sec. 4668, Rev. Stat.)
2. The removal of the fence by the supervisor was lawful.

Judgment affirmed.